 46DECISIONS OF NATIONALLABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York, New York, Telephone No.Plaza 1-5500, if they have any question concerning this notice orcompliance with its provisions.Mary Carter PaintCo., VictorPaint Co.Division,Petitionerand'Retail Store Employees,Local Union No. 876, Retail ClerksInternational Association,AFL-CIO,PetitionerandAmalga-mated Clothing Workers of America,Retail and DepartmentStore Employees,AFL-CIO,Petitioner.Cases Nos. 7-RM-475,7-RC-6129, 7-RC-6133, and 7-RC-6134. July 28, 1964DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held in De-troit,Michigan, before Hearing Office Ruth Greenberg.The Hear-ing Officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.Retail Store Employees, Local Union No. 876, Retail ClerksInternational Association, AFL-CIO (Retail Clerks), seeks a unit ofMay -Carter Paint Co., Victor Paint Co. Division (Employer) em-ployees at the 14 Detroit and Pontiac, Michigan, stores.The unitsought would include the warehouse manager, store managers, assist-ant store' managers, and sales employees and would exclude the wall-paper sales manager, the divisional sales manager, and the area salesmanager, Sidney Fields.The Amalgamated Clothing Workers ofAmerica,RetailandDepartment Store Employees, AFL-CIO(Amalgamated), seeks two multistore units, one consisting of theabove specified employees at the Employer's Detroit and Pontiac148 NLRB No. 6.t MARY CARTER PAINT CO., VICTOR PAINT CO. DIVISION47stores and the other consisting of employees at the Employer's threeFlint,Michigan, stores.The Employer filed a petition alleging rep-resentation demands from the Retail Clerks and the Amalgamated.The Employer contends that only a single unit consisting of all itsstores in Detroit, Pontiac, and Flint which excludes store managersand both sales managers is appropriate. It asserts that store man-agers are supervisory, managerial, and confidential, and hence ex-cluded by the Act, and that Area Sales Manager Buszke has dutiesno different from those of Area Sales Manager Fields, whom bothUnions would exclude and that, therefore, Buszke should also beexcluded.The Employer operates 14 stores in Detroit and Pontiac and 3stores in Flint, approximately 60 miles from the Detroit area. Thesestores are primarily -retail sales outlets for the Mary Carter PaintCo.They are administered as a single divisional unit, with mer-chandise being transferred from store to store, advertising materialsand programs centrally prepared for all stores, and the same grouphospitalization and insurance plan applicable to all stores.The divi-sional sales manager, Joseph Weeks, is in charge of all the stores inthe Victor Paint Co. Division.He is assisted in this function by twoarea sales managers who service and supervise the individual storeson a periodic basis.'The store managers are responsible to the divi-sional sales manager.Policy changes are communicated to the in-dividual stores by frequent divisional sales meetings which all thestoremanagers are required to attend and during the periodic visitsby the area sales managers. There appears to be no essential distinc-tion between the stores in Detroit and Pontiac and those in Flint.Accordingly, we find that a divisionwide unit consisting of all theEmployer's stores in Detroit, Pontiac, and Flint is appropriate?Of the 17 stores in the division, 8 have only 1 employee-the storemanager.These store managers are charged with the maintenanceof the individual stores.Approximately 90 percent of their time isspent selling paint.Their management duties are limited to adher-ing to a procedure formulated by the central office; they have noauthority to -hire or fire or to handle anything more than routinematters without clearance from the central office.We find that themanagers of the one-man stores are not supervisory and include themin the unit.Eastern Camera and Photo Corp.,140 NLRB 569. Theremaining nine stores have employees in addition to the store man-The Unions have agreed that Area Sales Manager Fields should be excluded from the"unit.As the functions performed by Buszke are essentially the same as those of Fields;we shall also exclude him from the unit.s Since the Boardhas found that a single unit composed of Employer's stores in Detroit,Pontiac, and Flint is appropriate,the Amalgamated'smotion challenging the interven-tion of the Retail Clerks is denied. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDager, ranging in number from one employee, shared by two storemanagers, to five employees.We find that these store managers ex-ercise supervisory authority over employees under them and henceshall exclude them from the unit.'Accordingly, we find that the following unit is appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :All regular full-time and all regular part-time employees of MaryCarter Paint Co., Victor Paint Co. Division, employed at the Detroit,Pontiac, and Flint, Michigan, stores, including the warehouse man-ager, store managers in stores having no employees working under thedirection of a manager, and sales employees, but excluding the wall-paper sales manager, the divisional sales manager, the area salesmanagers, the store managers of multiemployee stores, the secretary,confidential employees, guards, and professional employees, as de-fined in the Act.[Text of Direction of Election omitted from publication.]s inEastern Camera Photo Corp., supra,cited by the Amalgamated,the employees weretemporary;here theyare permanent.Amarillo Hardware Company, Inc., and Building and Mechani-calSupply Company, Inc., a wholly owned subsidiary ofAmarillo Hardware Company, Inc.'andLodge 1255,Interna-tional Association of Machinists,AFL-CIO,Petitioner.CaseNo. 16-110-3493.July 28, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Leon E. Kahn. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Mem-bers Fanning, Brown, and Jenkins].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.'The parties agree that the two companies constitute a single employer,and togetherthey will be referred to herein as the Employer.148 NLRB No. 9.